Siebeckee, J.
The trial court held that the facts presented a clear case of an industrial accident and entitled the plaintiff to compensation, upon the ground that the record disclosed no substantial, credible evidence to support the findings of the Commission to the effect that the plaintiff is not entitled to compensation. As shown in the foregoing statement, the Commission assumes from common knowledge that inguinal hernia is rarely caused by accident, but is generally the result of inherited or acquired weakness. These facts concerning the cause of hernia seem to be so generally known and undoubted that no proof of them is required. The proceedings in compensation cases sustain the conclusion that this assumption is correct. Toney v. Williams, 1 Cal. Ind. Acc. Comm. Dec. 348; Seiffert v. Milwaukee, 2 Wis. Workm. Comp. Rep. 66, 67; Reseburg v. Hamilton M. Co. 4 Wis. Workm. Comp. Rep. 14, 15; 1 Honnold, Workm. Comp. 294 et seq.; Id. 497 et seq.; Knocker, Accidents in their Medico-Legal Aspects, 704, 705.
In the light of this general knowledge and experience in dealing with hernia cases, the Commission has in practice *252found it necessary, in order to' deal justly between persons, to' be guided by the following considerations:
“ . . . To' require definite proof that the hernia was produced by accident; . . . that the accident was such as could produce a hernia; that the hernia appeared immediately after the accident; that it was followed by pain immediately disabling the applicant.”
We cannot say that these requirements are not reasonable and essential in determining whether or not hernia is due to accidental injury, nor that the Commission wrongfully applied these tests in determining whether or not plaintiff was injured in the course of his employment, as he claims. The Commission found that the evidence before them failed to establish that the accident was one that could produce hernia, that the hernia appeared immediately after the accident happened, and that plaintiff immediately suffered pain and consequent disability. An examination of the record has led us to the conclusion that the evidence adduced before the Commission presents a state of facts from which different minds might reasonably and fairly draw different conclusions. A consideration, of the evidentiary facts in the light of their natural and proper relations consistent with common sense and experience shows that they permit of different inferences in arriving at the ultimate fact as to whether or not the alleged accident was the proximate cause of the hernia of which the plaintiff complains.
This state of the case makes the Commission’s finding of fact on this issue conclusive under the powers conferred on it by sec. 2394 — 19, Stats. It is considered that the trial court erred in reversing the order denying plaintiff compensation.
By the Court. — The judgment appealed from is reversed, and the cause is remanded to the circuit court with direction to enter judgment affirming the order of the Industrial Commission. No costs to' be taxed. ■ -
Eschwetler, J., dissents.